DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on May 1, 2020, is the U.S. national stage of an international PCT application, filed on October 19, 2018, and claims priority to a foreign application, filed on November 3, 2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 24, 2022 has been entered. 
Response to Amendment
This Office action is in response to the amendment and arguments on March 24, 2022. Claims 1 and 25 were amended. Claims 1, 8, 13, 16, 20, 22, 23, 25, 26, 31, 33, 34, 52 and 53 are pending for consideration in the present U.S. non-provisional application.
Response to Arguments
The arguments (page 14) directed to the rejections under 35 U.S.C. 112(b) have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that the claimed invention has been amended for clarity, and hence all details of the claims are important and definite. However, said argument does not overcome the rationale that the claimed invention is replete with such long and unimportant details that the scope thereof is rendered indefinite. MPEP 2173.05(m) (“Claims are rejected as prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined.”) It is also noted that the claims contain innumerable (i.e. uncountable) alternative limitations. MPEP 2173.05(h) (“If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b)  as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.”) Accordingly, the rejections under 35 U.S.C. 112(b) are maintained.
The arguments (pages 14-19) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate (i) that nowhere does Jung contemplate any transmission beam groups that include first beams that have been determined to be available for communication and second beams that have not been determined to be used for communication. However, Jung provides prior art disclosure and suggestions for the determined first and second beams via selective use of sixth and seventh beam groups for reporting (Jung, paras. [0144], [0149], “…In addition to those illustrated in Table 1, separate reporting condition may also be set for the respective transmission/reception beam groups. For example, for the transmission/reception beam pairs belonging to the sixth and seventh transmission/reception beam groups, the mobile station may also report the measurement results only when the channel state of the corresponding transmission/reception beam pair is above/below a predetermined level (e.g., a level that needs to change the group). On the other hand, for the first transmission/reception beam group, the mobile station may report the measurement results for the transmission/reception beam pair at every period without any specific condition.” emphasis added.) The arguments further indicate (ii) that nowhere does Jung contemplate a first threshold and a second threshold that are set for the first beams and the second beams, respectively, for the reporting indication information or beam quality of at least one beam among the first beams and the second beams. However, Jung provides prior art disclosure and suggestions for the first and second thresholds via reporting measurement results for beams in a bitmap form that indicates larger or smaller than a threshold (i.e. the first threshold) and also reporting measurement results for beam groups when the results are above/below a predetermined level that needs to change the group (i.e. the second threshold) (Jung, paras. [0144], [0149], “…Further, in the present embodiment, the measurement result for the transmission/reception beam pair may include information in a bitmap form indicating whether a specific transmission/reception beam is larger or smaller than a predetermined threshold value. In the present embodiment, the mobile station may report one or more information of the measurement results for the measured transmission/reception beams to the base station. […] In addition to those illustrated in Table 1, separate reporting condition may also be set for the respective transmission/reception beam groups. For example, for the transmission/reception beam pairs belonging to the sixth and seventh transmission/reception beam groups, the mobile station may also report the measurement results only when the channel state of the corresponding transmission/reception beam pair is above/below a predetermined level (e.g., a level that needs to change the group). On the other hand, for the first transmission/reception beam group, the mobile station may report the measurement results for the transmission/reception beam pair at every period without any specific condition.” emphasis added. Id.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
The arguments (pages 19-20) directed to the rejections under 35 U.S.C. 103 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments (i) that nowhere does Jung specifically indicate whether the specific beam belongs to first beams that have been determined to be available or whether it belongs to second beams that have not been determined to be used because Jung merely discusses one predetermined threshold for a specific beam and one predetermined level for a beam group. However, Jung provides prior art disclosure and suggestions for first beams that have been determined to be available and second beams that have not been determined to be used via selective use of sixth and seventh beam groups for reporting (Jung, paras. [0144], [0149], “…In addition to those illustrated in Table 1, separate reporting condition may also be set for the respective transmission/reception beam groups. For example, for the transmission/reception beam pairs belonging to the sixth and seventh transmission/reception beam groups, the mobile station may also report the measurement results only when the channel state of the corresponding transmission/reception beam pair is above/below a predetermined level (e.g., a level that needs to change the group). On the other hand, for the first transmission/reception beam group, the mobile station may report the measurement results for the transmission/reception beam pair at every period without any specific condition.” emphasis added. Id.) The arguments further indicate (ii) that Jung is entirely silent on any use of multiple thresholds for reporting of at least one beam among the first beams that have been determined to be available and the second beams that have not been determined to be used via reporting measurement results for beams in a bitmap form that indicates larger or smaller than a threshold (i.e. the first threshold for the first beams that have been determined to be available) and also reporting measurement results for beam groups when the results are above/below a predetermined level that needs to change the group (i.e. the second threshold for the second beams that have not been determined to be used in a specific group) (Jung, paras. [0144], [0149], “…Further, in the present embodiment, the measurement result for the transmission/reception beam pair may include information in a bitmap form indicating whether a specific transmission/reception beam is larger or smaller than a predetermined threshold value. In the present embodiment, the mobile station may report one or more information of the measurement results for the measured transmission/reception beams to the base station. […] In addition to those illustrated in Table 1, separate reporting condition may also be set for the respective transmission/reception beam groups. For example, for the transmission/reception beam pairs belonging to the sixth and seventh transmission/reception beam groups, the mobile station may also report the measurement results only when the channel state of the corresponding transmission/reception beam pair is above/below a predetermined level (e.g., a level that needs to change the group). On the other hand, for the first transmission/reception beam group, the mobile station may report the measurement results for the transmission/reception beam pair at every period without any specific condition.” emphasis added. Id.) Accordingly, the rejections under 35 U.S.C. 103 are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 13, 16, 20, 23, 25, 26, 31, 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0342871 A1) in view of Jung et al. (US 2014/0198681 A1).
1. A beam detection method (Tang, FIG. 4), comprising: 
receiving, by a user equipment, beam quality monitoring signals transmitted by a network device using M beams, wherein the beam quality monitoring signals are signals used for monitoring beam quality and M is a positive integer (Tang, para. [0095], “Specifically, taking FIG. 4 as an example, the terminal device may receive measurement signals transmitted by the network device through the 6 transmitting beams by firstly using the receiving beam R1, and then the terminal device receives measurement signals transmitted by the network device through the 6 transmitting beams by using the receiving beam R2, The received measurement signals are measured to obtain channel quality corresponding to each of beam pairs.”); 
determining, by the user equipment, signal qualities of the M beam quality monitoring signals, and determining, based on the signal quality of each of the M beam quality monitoring signals, beam qualities of the beams used for transmitting the beam quality monitoring signals (Tang, para. [0095], “Specifically, taking FIG. 4 as an example, the terminal device may receive measurement signals transmitted by the network device through the 6 transmitting beams by firstly using the receiving beam R1, and then the terminal device receives measurement signals transmitted by the network device through the 6 transmitting beams by using the receiving beam R2, The received measurement signals are measured to obtain channel quality corresponding to each of beam pairs.” Id.); 
generating, by the user equipment, a first detection report, and transmitting, by the user equipment, the first detection report to the network device, wherein the M beams comprise M1 first beams that have been determined to be available for communication with the user equipment and M2 second beams that have not been determined to be used for communication with the user equipment, the first detection report comprises: at least one of indication information of at least one beam of which the beam quality does not satisfy a first threshold among the M1 first beams, or the beam quality of at least one beam of which the beam quality does not satisfy the first threshold among the M1 first beams (Jung, paras. [0144], [0149], “…According to the present embodiment, the measurement result for the transmission/reception beam may include an index of the transmission/reception beam, instantaneous signal strength of a reference signal, signal strength of a reference signal filtered for a specific period of time, average signal strength of a reference signal measured in the whole frequency area, signal strength of a reference signal measured in partial frequency areas, information on one or more multiple antenna layers, signal strength of a reference signal of one or more multiple antenna layers, multiple antenna precoding matrix index, and the like. Further, in the present embodiment, the measurement result for the transmission/reception beam pair may include information in a bitmap form indicating whether a specific transmission/reception beam is larger or smaller than a predetermined threshold value. In the present embodiment, the mobile station may report one or more information of the measurement results for the measured transmission/reception beams to the base station. […] In addition to those illustrated in Table 1, separate reporting condition may also be set for the respective transmission/reception beam groups. For example, for the transmission/reception beam pairs belonging to the sixth and seventh transmission/reception beam groups, the mobile station may also report the measurement results only when the channel state of the corresponding transmission/reception beam pair is above/below a predetermined level (e.g., a level that needs to change the group). On the other hand, for the first transmission/reception beam group, the mobile station may report the measurement results for the transmission/reception beam pair at every period without any specific condition.” emphasis added.), and at least one of indication information of at least one beam of which the beam quality satisfies a second threshold among the M2 second beams, or the beam quality of at least one beam of which the beam quality satisfies the second threshold among the M2 second beams (Jung, paras. [0144], [0149], “…Further, in the present embodiment, the measurement result for the transmission/reception beam pair may include information in a bitmap form indicating whether a specific transmission/reception beam is larger or smaller than a predetermined threshold value. In the present embodiment, the mobile station may report one or more information of the measurement results for the measured transmission/reception beams to the base station. […] In addition to those illustrated in Table 1, separate reporting condition may also be set for the respective transmission/reception beam groups. For example, for the transmission/reception beam pairs belonging to the sixth and seventh transmission/reception beam groups, the mobile station may also report the measurement results only when the channel state of the corresponding transmission/reception beam pair is above/below a predetermined level (e.g., a level that needs to change the group). On the other hand, for the first transmission/reception beam group, the mobile station may report the measurement results for the transmission/reception beam pair at every period without any specific condition.” emphasis added. Id.); or 
generating, by the user equipment, a first detection report, and transmitting, by the user equipment, the first detection report to the network device, the first detection report comprises at least one of: indication information of at least one beam of which the beam quality does not satisfy the first threshold among the M1 first beams, or the beam quality of at least one beam of which the beam quality does not satisfy the first threshold among the M1 first beams (Jung, paras. [0144], [0149], Id.); and generating, by the user equipment, a second detection report, and transmitting, by the user equipment, the second detection report to the network device, wherein the second detection report comprises at least one of: indication information of at least one beam of which the beam quality satisfies the second threshold among the M2 second beams, or the beam quality of at least one beam of which the beam quality satisfies the second threshold among the M2 second beams (Jung, paras. [0144], [0149], Id.); or 
generating, by the user equipment, a first detection report, and transmitting, by the user equipment, the first detection report to the network device, wherein the M beams are first beams that have been determined to be available for communication with the user equipment, the first detection report comprises at least one of: indication information of at least one beam of which the beam quality does not satisfy the first threshold among the M first beams, or the beam quality of at least one beam of which the beam quality does not satisfy the first threshold among the M first beam (Jung, paras. [0144], [0149], Id.); receiving, by the user equipment, second beam quality monitoring signals transmitted by the network device using N second beams, wherein the second beams are beams that has not been determined to be used for communication with the user equipment, and N is a positive integer; determining, by the user equipment, signal qualities of the N second beam quality monitoring signals, and determining, based on the signal quality of each of the N second beam quality monitoring signals, beam qualities of the second beams used for transmitting the second beam quality monitoring signals (Jung, paras. [0144], [0149], Id.); generating, by the user equipment, a second detection report, and transmitting, by the user equipment, the second detection report to the network device, wherein the second detection report comprises at least one of: indication information of at least one beam of which the beam quality satisfies the second threshold among the N second beams, or the beam quality of at least one beam of which the beam quality satisfies the second threshold among the N second beams (Jung, paras. [0144], [0149], Id.)
Tang may not seem to describe the identical claimed invention, however in the same field of endeavor, Jung et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the M beams comprise M1 first beams that have been determined to be available for communication with the user equipment and M2 second beams that have not been determined to be used for communication with the user equipment (Jung, paras. [0144], [0149], Id.) The prior art disclosure and suggestions of Jung et al. are for reasons of effectively measuring a signal state in a beam forming system (Jung, para. [0002], “The present disclosure relates generally to a method and a device for measuring a signal, and more particularly, to a method and a device for effectively measuring a signal state in a beam forming system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of effectively measuring a signal state in a beam forming system.
8. The method according to claim 1, wherein the first detection report specifically comprises at least one of: 
indication information of all of L1 beams of which beam qualities do not satisfy the first threshold among the first beams; or, beam qualities of K1 beams with the best or worst beam qualities among the L1 beams, wherein K1 is 1, or K1 is smaller one of L1 and H, and H is a maximum number of beam qualities carried by uplink resources used by the user equipment to transmit the first detection report; or, indication information of K2 beams with the best or worst beam qualities among beams of which beam qualities do not satisfy the first threshold among the first beams; or, the beam quality of at least one of the K2 beams; or, indication information of all of L2 beams of which beam qualities satisfy the second threshold among the second beams: or, beam qualities of K3 beams with the best or worst beam qualities among the L2 beams, wherein K3 is 1, or K3 is smaller one of L2 and H, and H is a maximum number of beam qualities carried by uplink resources used by the user equipment to transmit the first detection report: or, indication information of K4 beams with the best or worst beam qualities among beams of which beam qualities satisfy the second threshold among the second beams; or, the beam quality of at least one of the K4 beams (Jung, paras. [0144], [0149], Id.)
13. The method according to claim 1, wherein the second detection report specifically comprises at least one of: 
indication information of all of L2 beams of which beam qualities satisfy the second threshold among the second beams; or, beam qualities of K3 beams with the best or worst beam qualities among the L2 beams, wherein K3 is 1, or K3 is smaller one of L2 and H, and H is a maximum number of beam qualities carried by uplink resources used by the user equipment to transmit the first detection report; or, indication information of K4 beams with the best or worst beam qualities among beams of which beam qualities satisfy the second threshold among the second beams; or, the beam quality of at least one of the K4 beams (Jung, paras. [0144], [0149], Id.)
16. The method according to claim 1, wherein the indication information and/or beam qualities in the first detection report is sorted (Tang, paras. [0102], [0141], “It should be understood that, when reporting information to the network device, the terminal device may report only the identification information of these L beam pairs, or may report both the identification information of the L beam pairs and the information of channel qualities corresponding to the L beam pairs. […] It should be understood that the beam pairs may be sorted based on the channel qualities before selecting the beam pairs to be reported in the above two manners, or the beam pairs to be reported may be directly selected without being sorted in order of the corresponding channel qualities.”) by at least one of followings schemes: 
when the first detection report comprises indication information of at least two first beams, the indication information of the at least two first beams is sorted according to beam qualities of beams; or, when the first detection report comprises beam qualities of at least two first beams, the beam qualities of the at least two first beams are sorted according to beam qualities of beams; or when the first detection report comprises indication information of at least two second beams, the indication information of the at least two second beams is sorted according to beam qualities of beams; or when the first detection report comprises beam qualities of at least two second beams, the beam qualities of the at least two second beams are sorted according to beam qualities of beams (Tang, paras. [0102], [0141], Id.)
20. The method according to claim 1, wherein the first detection report further comprises at least one of: 
indication information indicating the quantity of indication information of the at least one beam of which beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating the quantity of the beam quality of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating the quantity of indication information of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating the quantity of the beam quality of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating a position of indication information of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating a position of the beam quality of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating a position of indication information of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; and/or indication information indicating a position of the beam quality of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, information indicating a type of the first detection report, wherein the type of the first detection report comprises at least one type of: a detection report of beams not satisfying the first threshold, a detection report of beams satisfying the second threshold, and a detection report of beams not satisfying the first threshold and beams satisfying the second threshold (Jung, paras. [0144], [0149], Id.)
23. The method according to claim 1, wherein the user equipment receives configuration information transmitted by the network device before receiving the beam quality monitoring signals transmitted by the network device, wherein the configuration information is used for indicating the user equipment to receive the beam quality monitoring signals according to indicated configuration parameters (Jung, paras. [0149], [0150], “…Hereinafter, the signal measuring/reporting methods differently set for the respective transmission/reception beam groups as illustrated in Table 1 are referred to as a measurement rule. The measurement rule may include, for example, indication information on at least one of a signal measurement period, a measurement result report period, a measurement result transfer means, and report contents, which correspond to each of the transmission/reception beam groups. The measurement rule may also be transferred from the base station to the mobile station, and a rule promised in advance may also be used as the measurement rule.”), and/or, 
wherein the user equipment further receives second configuration information transmitted by the network device before generating the first detection report (Jung, paras. [0149], [0150], Id.), wherein the configuration information comprises at least one of: 
indication information indicating the quantity of indication information of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating the quantity of the beam quality of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating the quantity of indication information of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating the quantity of the beam quality of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating a position of indication information of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating a position of the beam quality of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating a position of indication information of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating a position of the beam quality of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, information indicating a type of the first detection report, wherein the type of the first detection report comprises at least one type of: a detection report of beams not satisfying the first threshold, a detection report of beams satisfying the second threshold, and a detection report of beams not satisfying the first threshold and beams satisfying the second threshold; or, information indicating a maximum amount of beam indication information allowed to be contained in the first detection report; or, information indicating a maximum number of beam qualities allowed to be contained in the first detection report (Jung, paras. [0149], [0150], Id.)
25. A beam detection method (Tang, FIG. 4, Id.), comprising: 
transmitting, by a network device, beam quality monitoring signals using M beams, wherein the beam quality monitoring signals are signals used for monitoring beam quality and M is a positive integer (Tang, para. [0095], Id.); 
receiving, by the network device, a first detection report transmitted by a user equipment, wherein the M beams comprise M1 first beams that have been determined to be available for communication with the user equipment and M2 second beams that have not been determined to be used for communication with the user equipment, the first detection report comprises: at least one of the first detection report comprises at least one of: indication information of at least one beam of which the beam quality does not satisfy a first threshold among the M1 first beams, or the beam quality of at least one beam of which the beam quality does not satisfy the first threshold among the M1 first beams (Jung, paras. [0144], [0149], Id.), and at least one of indication information of at least one beam of which the beam quality satisfies a second threshold among the M2 second beams, or the beam quality of at least one beam of which the beam quality satisfies the second threshold among the M2 second beams (Jung, paras. [0144], [0149], Id.); or 
receiving, by the network device, a first detection report and a second detection report transmitted by the user equipment, the first detection report comprises at least one of: indication information of at least one beam of which the beam quality does not satisfy the first threshold among the M1 first beams, or the beam quality of at least one beam of which the beam quality does not satisfy the first threshold among the M1 first beams (Jung, paras. [0144], [0149], Id.), the second detection report comprises at least one of: indication information of at least one beam of which the beam quality satisfies the second threshold among the M2 second beams, or the beam quality of at least one beam of which the beam quality satisfies the second threshold among the M2 second beams (Jung, paras. [0144], [0149], Id.); or 
receiving, by the network device, a first detection report transmitted by the user equipment, wherein the M beams are first beams that have been determined to be available for communication with the user equipment, the first detection report comprises at least one of: indication information of at least one beam of which the beam quality does not satisfy the first threshold among the M first beams, or the beam quality of at least one beam of which the beam quality does not satisfy the first threshold among the M first beam; transmitting, by the network device, second beam quality monitoring signals to the user equipment using N second beams, wherein the second beams are beams that has not been determined to be used for communication with the user equipment and N is a positive integer (Jung, paras. [0144], [0149], Id.); receiving, by the network device, a second detection report reported by the user equipment, wherein the second detection report comprises at least one of: indication information of at least one beam of which the beam quality satisfies the second threshold among the N second beams, or the beam quality of at least one beam of which the beam quality satisfies the second threshold among the N second beams (Jung, paras. [0144], [0149], Id. cf. Claim 1).
Tang may not seem to describe the identical claimed invention, however in the same field of endeavor, Jung et al. provides prior art disclosure and suggestions for the claimed invention, such as the M beams comprise M1 first beams that have been determined to be available for communication with the user equipment and M2 second beams that have not been determined to be used for communication with the user equipment (Jung, paras. [0144], [0149], Id.) The prior art disclosure and suggestions of Jung et al. are for reasons of effectively measuring a signal state in a beam forming system (Jung, para. [0002], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of effectively measuring a signal state in a beam forming system.
26. The method according to claim 25, wherein after the network device receives the first detection report, the method further comprises: 
deleting, by the network device, at least one beam of which the beam quality does not satisfy the first threshold from the first beams; and/or, adding at least one second beam of which the beam quality satisfies the second threshold to the first beams (Jung, FIG. 13).
31. The method according to claim 25, wherein the network device further transmits configuration information to the user equipment before transmitting the beam quality monitoring signals to the user equipment, wherein the configuration information is used for indicating the user equipment to receive the beam quality monitoring signals according to indicated configuration parameters (Jung, paras. [0149], [0150], Id.); and/or, 
wherein the network device further transmits second configuration information to the user equipment (Jung, paras. [0149], [0150], Id.), wherein the second configuration information comprises at least one of: 
indication information indicating a type of the first detection report reported by the user equipment; or, indication information indicating the quantity of indication information of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating the quantity of the beam quality of the at least one beam of which beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating the quantity of indication information of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating the quantity of the beam quality of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating a position of indication information of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating a position of the beam quality of the at least one beam of which the beam quality does not satisfy the first threshold in the first detection report; or, indication information indicating a position of indication information of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, indication information indicating a position of the beam quality of the at least one beam of which the beam quality satisfies the second threshold in the first detection report; or, information indicating a maximum amount of beam indication information allowed to be contained in the first detection report; or, information indicating a maximum number of beam qualities allowed to be contained in the first detection report (Jung, paras. [0149], [0150], Id. cf. Claim 23).
52. A user equipment, comprising: a memory configured to store computer instructions; a communication interface configured to communicate with a network device; a processor connected communicatively to the memory and the communication interface respectively and configured to execute the computer instructions to perform the method of claim 1 when executing the computer instructions (Tang, FIG. 17).
53. A network device, comprising: a memory configured to store computer instructions; a communication interface configured to communicate with a user equipment; a processor connected communicatively to the memory and the communication interface respectively and configured to execute the computer instructions to perform the method of claim 25 when executing the computer instructions (Tang, FIG. 17, Id.)
Claims 22 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0342871 A1) in view of Jung et al. (US 2014/0198681 A1), further in view of Rahman et al. (US 2019/0059013 A1).
22. The method according to claim 1, wherein transmitting, by the user equipment, the first detection report to the network device, comprises: 
when transmitting of the first detection report by the user equipment on first uplink resource for transmitting the first detection report collides with transmitting of a third signal to the network device on second uplink resource (Rahman, para. [0417], “In one example of Definition of Collision, a beam report and a CSI report or two CSI reports are said to collide if the time occupancy of the physical channels scheduled to carry the CSI reports overlap in at least one OFDM symbol and are transmitted on the same carrier.”), then: 
cancelling, by the user equipment, the transmitting of the third signal on the second uplink resource, and transmitting the first detection report on the first resource; or cancelling, by the user equipment, the transmitting of the third signal on the second uplink resource, and transmitting the first detection report and the third signal on the first resource; or cancelling, by the user equipment, the transmitting of the first detection report on the first uplink resource, and transmitting the first detection report on the second resource; or cancelling, by the user equipment, the transmitting of the first detection report on the first uplink resource, and transmitting the first detection report and the third signal on the second resource (Rahman, paras. [0417], [0419], “…In one embodiment of scheme 5A, at least one of the aperiodic beam report or aperiodic CSI report, either fully or partially, is dropped (not reported) whenever collide. At least one of the following alternatives is use for dropping.”) The prior art disclosure and suggestions of Rahman et al. are for reasons of providing for higher-resolution CSI in advanced wireless communication systems (Rahman, para. [0016], “Embodiments of the present disclosure provide methods and apparatuses for multiplexing higher-resolution channel state information (CSI) in an advanced wireless communication system.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing for higher-resolution CSI in advanced wireless communication systems.
33. The method according to claim 25, wherein receiving, by the network device, the first detection report transmitted by the user equipment, comprises: 
when transmitting of the first detection report by the user equipment on first uplink resource for transmitting the first detection report collides with transmitting of a third signal to the network device on second uplink resource (Rahman, para. [0417], Id.), then: 
cancelling, by the network device, reception of the third signal transmitted on the second uplink resource, and receiving the first detection report transmitted on the first resource; or cancelling, by the network device, reception of the third signal transmitted on the second uplink resource, and receiving the first detection report and the third signal transmitted on the first resource; or cancelling, by the network device, reception of the first detection report transmitted on the first uplink resource, and receiving the first detection report transmitted on the second resource; or cancelling, by the network device, reception of the first detection report transmitted on the first uplink resource, and receiving the first detection report and the third signal transmitted on the second resource (Rahman, paras. [0417], [0419], Id. cf. Claim 22).
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0342871 A1) in view of Jung et al. (US 2014/0198681 A1), further in view of Yang et al. (US 2021/0067222 A1).
34. The method according to claim 25, wherein the network device blindly detects the first detection report according to a blind detection rule after receiving the first detection report transmitted by the user equipment (Yang, para. [0120], “To further save resources, when the beam report and/or the CSI report is reported by the terminal in a case that the time domain behavior of the beam report and/or the CSI report is an aperiodic report, the method further includes: performing blind detection on the beam report and/or the CSI report that is reported by the terminal, and determining the beam report and/or the CSI report that are actually reported by the terminal.”) The prior art disclosure and suggestions of Yang et al. are for reasons of saving resources (Yang, para. [0120], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of saving resources. 
It is noted that the certified copy of the applicant’s foreign priority application cannot be relied upon to overcome this rejection at least because a translation of said application in accordance with 37 CFR 1.55 has not been made of record. MPEP 216.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) that forms the basis for all indefiniteness rejections set forth in this Office action:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 13, 16, 20, 22, 23, 25, 26, 31, 33, 34, 52 and 53 are rejected under 35 U.S.C. 112(b) because they fail to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1, 8, 13, 16, 20, 22, 23, 25, 26, 31, 33, 34, 52 and 53 are rejected as prolix because they contain such long recitations and unimportant details that the scope of the claimed invention is rendered indefinite. MPEP 2173.05(m). It is also noted that the claims contain innumerable (i.e. uncountable) alternative limitations. MPEP 2173.05(h). Accordingly, the long recitations are replete with unimportant details such that the metes and bounds of the claimed invention cannot be determined. 
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (i.e. restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. MPEP 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.

Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476